DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The objection to the abstract is withdrawn based on the amended abstract.
Applicant’s arguments, see Pgs. 1-4, filed 06/06/2022, with respect to 112 rejections have been fully considered and are persuasive.  The rejections have been withdrawn based upon the claim amendments. 
Allowable Subject Matter
Claims 1-7 and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claims 1 and 12.  The closest prior art is Domesle et al. (US 2001/0006717) or Hirai et al. (US 2005/0106083).  However, both Domesle and Hirai fail to teach the relationship of the wall thickness required in Requirement 2 of both claims 1 and 12 where t1<t3, t2<t4, t1=t2 and t3=t4.  This implies a cell having two sides of equal thickness as set forth in the Instant Specification Fig. 5, with 3b being the inner wall, having thickness t2, and 3d being the outer wall, having a thickness t4. A search of the prior art did not yield a similar arrangement.  Prior art such as Domesle et al. (US 2001/0006717) teaches a honeycomb structure with outer reinforced cells (5) that have thicker walls compared to the inner/central cells (4) [0035, Fig. 3].  However, as seen in the Fig. 3, reproduced below, the outer wall is not same thickness of the wall represented by t3.  This arrangement is similar to that of Hirai et al. (US 2005/0106083)  as seen in Fig. 6 which thus also fails to teach the requirement.  Thus, the claims are allowable.

    PNG
    media_image1.png
    391
    749
    media_image1.png
    Greyscale

Domesle’s Fig. 3 left, thicker peripheral cell walls 5;  Hirari’s Fig. 6 (right) thicker peripheral cells 2a with 2b being the central cells.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Examiner, Art Unit 1784